                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                     ABINGDON DIVISION

                           CRIMINAL MINUTES - GENERAL MINUTES

Case No.: 1:19MJ57                       Date: 7/3/19


Defendant: James L. Jordan; custody                       Counsel: Lisa Lorish; AFPD


PRESENT:        JUDGE:                   Pamela Meade Sargent TIME IN COURT: 11:32 – 11:40=8 min
                Deputy Clerk:            Ella Surber
                Court Reporter:          Ella Surber, FTR
                U. S. Attorney:          Zachary Lee
                USPO:                    Ryan Thayer
                Case Agent:              Micah Childers
                Interpreter:             N/A


PROCEEDINGS:
Parties present for competency hearing; Court will enter an order finding the report is sufficient and will
not request a further evaluation; no additional evidence by either side; Court finds the defendant is not
competent and he will be transported to a federal facility to be restored to competency; court directs the
clerk to docket an oral order allowing a copy of the psy report to be provided to the U.S. Marshals
service.

Defendant remanded to custody.




 Case 1:19-mj-00057-PMS Document 45 Filed 07/03/19 Page 1 of 1 Pageid#: 152
